Exhibit 99.1 NR 17-06 GOLD RESERVE ISSUES NOTICE OF PARTIAL REDEMPTION OF OUTSTANDING NOTES SPOKANE, WASHINGTON June 29, 2017 Gold Reserve Inc. (TSX.V: GRZ) (OTC: GDRZF) ("Gold Reserve" or the "Company") announced that it has given notice to its noteholders that it will redeem on July 14, 2017 (the “Redemption Date”) a total of US $27,500,000 aggregate principal amount of its outstanding 11% Senior Secured Convertible Notes due 2018 (the “Convertible Notes”) and 11% Senior Secured Interest Notes due 2018 (together with the Convertible Notes,” the “Notes”), for an amount of cash equal to 120% of the outstanding principal amount of the Notes to be redeemed, or US $33,000,000, plus accrued and unpaid interest to the Redemption Date. On June 16, 2017, the Company announced the execution of an amendment to its settlement agreement (as amended to the date thereof, the “Settlement Agreement”) with the Bolivarian Republic of Venezuela (“Venezuela”) pursuant to which Venezuela has made an initial payment of US $40,000,000 (the “Initial Payment”). Pursuant to the terms of the indenture governing the Notes, receipt of the Initial Payment obligates Gold Reserve to redeem a portion of the outstanding Notes. As a result, the Company is using the proceeds from the Initial Payment, net of applicable taxes, to redeem a portion of the outstanding Notes. Because such proceeds are insufficient to redeem all of the outstanding Notes, a pro rata portion of the Notes will be redeemed from each holder. As additional payments are made by Venezuela pursuant to the Settlement Agreement, Gold Reserve intends to apply such proceeds to redeem the remaining outstanding Notes in accordance with the requirements of the indenture. Further information regarding the Company can be located at www.goldreserveinc.com, www.sec.gov, and www.sedar.com. Gold Reserve Inc. Contact A. Douglas Belanger, President 926 W. Sprague Ave., Suite 200 Spokane, WA 99201 USA
